                              IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 MICHAEL MERCANTI,,                                    :
                                                       :        CIVIL ACTION
                                        Plaintiff,     :
                                                       :
                             v.                        :        NO. 2:20-cv-6387
                                                       :
 PHILADELPHIA MEDIA NETWORK                            :
 (NEWSPAPERS), LLC, AND THE                            :
 PHILADELPHIA FOUNDATION,                              :

                                     Defendants.


JOINT STIPULATION TO EXTEND TIME FOR DEFENDANT THE PHILADELPHIA
INQUIRER, LLC TO ANSWER, MOVE, OR OTHERWISE PLEAD TO PLAINTIFF’S
                           COMPLAINT

       Plaintiff, Michael Mercanti, and Defendant, The Philadelphia Inquirer, LLC (which

Defendant believes was improperly identified in the Complaint as Philadelphia Media Network

(Newspapers) LLC), by and through their undersigned counsel, hereby stipulate and agree that the

time within which Defendant The Philadelphia Inquirer, LLC must answer, move, or otherwise

plead to the Complaint in the above-captioned matter is extended until March 5, 2021.


 /s/ Edward S. Mazurek                      /s/ Leigh H. McMonigle
 Edward S. Mazurek (PA I.D. 50278)          Matthew V. DelDuca, Esquire
 THE MAZUREK LAW FIRM, LLC                  Leigh H. McMonigle, Esquire (PA 309308)
 717 S. Columbus Blvd.                      TROUTMAN PEPPER HAMILTON SANDERS LLP
 Suite 516                                  3000 Two Logan Square
 Philadelphia, PA 19147                     Eighteenth & Arch Streets
 267.243.3393                               Philadelphia, PA 19103-2799
 emazurek@mazureklawfirm.com                215.981.4000
                                            Attorneys for Defendant The Philadelphia Inquirer, LLC
                                            (improperly identified in the Complaint as Philadelphia
 Attorneys for Plaintiff                    Media Network (Newspapers) LLC)

                                            Dated: February 16, 2021
 Dated: February 16, 2021
APPROVED BY:


 /s/                           February 18, 2021
Eduardo C. Robreno             Date
United States District Judge
